Case 3:17-cv-11991-FLW-TJB Document 36 Filed 10/29/18 Page 1 of 2 PageID: 376




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY
__________________________________________
NEW JERSEY CONSERVATION                    :
FOUNDATION,                                :
                                           :
            Plaintiff,                     : Civ. Action No. 17-11991(FLW)
                                           :
      v.                                   :
                                           :
FEDERAL ENERGY REGULATORY                  :         ORDER
COMMISSION, et al.,                        :
                                           :
            Defendants.                    :
__________________________________________:

      THIS MATTER having been opened to the Court by Susanna Y. Chu, Esq.,

counsel for defendants Federal Energy Regulatory Commission, Neil Chatterjee,

Cheryl Lafleur and Robert Powelson (collectively, “Defendants”), on a motion to

dismiss for lack of subject matter jurisdiction; it appearing that Plaintiff New

Jersey Conservation Foundation (“Plaintiff”), through its counsel, Susan J.

Kraham, Esq., opposes the motion; the Court having considered the parties’

submissions in connection with the motion pursuant to Fed. R. Civ. P. 78, for

the reasons set forth in the Opinion filed on this date, and for good cause shown,

      IT IS on this 29th day of October, 2018,

      ORDERED that Defendants’ motion to dismiss [dkt 7] is GRANTED; it is

      further

      ORDERED that PennEast Pipeline Company LLC’s motion to intervene

      [dkt 10] is DENIED as MOOT; it is further




                                        1
Case 3:17-cv-11991-FLW-TJB Document 36 Filed 10/29/18 Page 2 of 2 PageID: 377



      ORDERED that the Clerk’s Office is directed to close this case.



                                                 /s/ Freda L. Wolfson
                                                 Hon. Freda L. Wolfson
                                                 U.S. District Judge




                                       2
